Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 4/27/2021, overcomes the rejections of record. However, even if the new grounds of rejection as set forth below are necessitated by applicants’ amendment, as because the prior office action did not address “boiling raw rice in hot water” and also sequential steps of claim 2 including “two step alpharization”,  therefore, the following action is made as non-final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 5  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Status of the application
5.	Claims 2-6, 8-11 are pending in this office action.
Claim 1 has been withdrawn.
Claims 2-6, 8-11 have been rejected.


Claim Rejections - 35 USC § 103
6. — The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	 Claims 2 - 4, 8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al. US 2006/0110508 in view of Koyama et al. USPN 4548830.

9.	Regarding claims 2, 4, Choi et al. discloses that hot water at 80-98 degree C is used to make boiled rice (at least in [0012]) followed by cooling (at least in [0012]) in order to make alpha-starch which is (at least in Abstract, [0009], [0012], [0030]) and the water content 65% or more prohibits and suppresses the transformation of beta rice (at least in [0026]) and boiled rice is placed in a vacuum drying chamber to perform drying (at least in [0027]). 
Koyama et al. discloses that alpha conversion can be maximally achieved by performing a second step of steam treatment [at least in claim 1 (6)]. It is to be noted that the conversion to alpha can be performed by using boiling water or steaming to perform first alpha conversion as disclosed by Koyama et al. (at least in claim 4). 

10.	Regarding claim 3, Choi et al. discloses that the water content 65% or more prohibits and suppresses the transformation of beta rice (at least in [0026]). 


11.	Regarding claim 4, Choi et al. discloses the step of cooling using shower (at least in Abstract, [0013], [0026]) which reads on “water cooling” of claim 4, cooling rice after boiling with water is conventional in the art and it would have been obvious to cool the rice after boiling for purposes of consumption or refrigeration. 

12.	Regarding claim 8, Choi et al. discloses that the final product having alpha-starch content is 92% or higher which can be interpreted as less than or equal to 8% non-alpha starch. As discussed above, Koyama et al. can modify second steaming treatment to minimize the range from less than or equal to 8% alpha rice. However, it may have small amount not alpharized because no conversion is 100%. Therefore, it is understood and can be optimized by evaluating the final converted amount of alpharized starch as disclosed by Choi et al. (at least in [0031]) to minimize the non-converted but would have been obvious to have some left over not alpharized rice grain to meet claim 8. 


13.	Regarding claim 11, Choi et al. discloses the step of soaking the washed rice in water to evenly absorb water followed by dehydrating in air prior to the step of hot water treatment (at least in [0011], [0012]) which reads on claim limitation of “immersing the raw rice in water before the obtaining (a)” [of claim 2] as claimed in claim 11. 

14.	Claims 5,  6 is rejected under 35 U.S.C. 103(a) as being unpatentable over   Choi et al. US 2006 0110508 in view of Koyama et al. USPN 4548830 as applied to claim 1 and  further in view of Fukumori et al. US 2012/0201946.

15.	 Regarding claim 5, Choi et al. discloses the step of water cooling after boiling step (at least in [0026]) and also discloses that the cooling and washing are repeated two times where the water content is restored 65% ([0026]). 
It is to be noted that “equalizing” can be performed by draining water after boiling and/or further water cooling as is evidenced by specification (at least in PGPUB [0055]) which is helpful to have uniform alpharization to achieve less stickiness and better quality final product ( at least in PGPUB [0055]).
Therefore, it can be interpreted as the amount of final water contained achieved after boiling or after cooling is equalizing water contained in the water-absorbed rice as claimed in claim 5.
Fukumori teaches producing alpharized rice wherein steam boiling rice grains(inherently immersed) occurs to alpharize the rice and performing a high temperature drying step (para 8). Fukumori further teaches draining water (para 28).

It is also to be noted that even if Fukumori discloses that the motivation to drain water is to get rid of excess water, however, one of ordinary skill in the art can achieve the equalizating at the same time during this step of draining excess water to meet claim 5. 

16.	Regarding claim 6, it is known step and is within the skill of one of ordinary skill in the art to drain excess water after the step (a) of claim 2. 
However, additionally examiner used a secondary prior art by Fukumori et al. 
Fukumori teaches producing alpharized rice wherein steam boiling rice grains(inherently immersed) occurs to alpharize the rice and performing a high temperature drying step (para 8). Fukumori further teaches draining water (para 28).
Even if Fukumori et al. does not disclose exact condition of claimed cooking step for which Fukumori et al. is not used to address claim 2 in this office action, however, draining the water is such a common step that as because Fukumori et al. discloses the close related method to make alpha rice, therefore, Fukumori et al. can be used to address this step in order to drain excess water to make the boiled rice for the next step. 
One of ordinary skill in the art before the filling of the claimed invention would have been motivated to modify Choi et al. in view of Koyama et al. to include the . 

17.	Claims 9, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al. US 2006/0110508 in view of Koyama et al. USPN 4548830 as applied to claim 2 and further as evidenced by Ozai-Durrani et al. USPN 3189461.

18.	Regarding claims 9 and 10, Choi et al. discloses that the water content 65% or more which prohibits and suppresses the transformation of beta rice (at least in [0026]). 
However, Choi et al. in view of secondary prior arts are silent about the specific claim limitations of claims 9, 10.
It is to be noted that Choi et al. discloses water content 65% or more ([0026]). It is evidenced by Ozai- Durrani et al. that when rice absorbs sufficient water to contain between about 60-80% moisture by weight, the volume of the rice has increased to about 2.5 times that of the original rice (col 2 lines 35-40). 
Therefore, it would have been obvious that the disclosed water content of 65% or more as disclosed by Choi et al. would have the volume of the rice has increased to about 2.5 times that of the original rice as evidenced by Ozai- Durrani et al. (col 2 lines 35-40).   
(Additionally), it is also to be noted that and as it is known, therefore, due to the absorption of rice that is cooked in boiled water is larger than rice.  Even if Choi et al. does not specify the specific relative mass within a range of from “210% to 260%” with respect to a mass of the raw rice  as claimed in claim 9 and do not specify the specific 
Absent showing of unexpected results, the specific amount of mass within a range from “210% to 260%’ or “210% to 270%” with respect to a mass of the raw rice is not considered to confer patentability to the claims. As the water absorption is variable that can be modified, among others, by adjusting the amount and condition of the steps which determine the amount of water absorption, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of water absorption   in Choi  to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired amount of mass within a range from 210% to 260% with respect to a mass of the raw rice (In re Boesch, 617 F.2d. 272, 205 USPQ 

Response to arguments
19.	Applicants arguments and amendments overcome the rejections of record. However, as mentioned above, even if the new grounds of rejection as set forth below are necessitated by applicants’ amendment, as because the prior office action did not address the prior claim limitation of  “boiling raw rice in hot water” of claim 2 including “two step alpharization”,  therefore, the following action is made as non-final.

Conclusion
20. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792